TEEEATTO~ZNXCY             GENERAL
                       OF TEXAS
Gerald C. Mann




Honorable George H. Sheppard     opinion NO. O-2859
Comptroller of Public Accounts
Austin, Texas                    Re:   Transfer of delinquent
                                       tax liens and whether
                                       homestead may be fore-
                                       closed upon for the pag-
                                       ment of delinquent taxes
Dear Sir:                              thereon.
          In your letter of October 26, 1940, you request
our opinion in substance (1) whether a person may at the
request of the owner of a piece of property pay taxes de-
linquent thereon and receive a valid transfer of the tax
lien and (2) whether a homestead may be foreclosed upon
legally for the sale of taxes due thereon.

          Relating to our first question we enclose a copy
of our opinion No. O-25 30 concerning the status of a trans-~
feree of the tax lien under Article 7345a, Vernon's Civil
Statutes.  As pointed out in that opinion said Article 7345a
is largely declaratory of the rights of subrogation -isting
prior to the passage thereof. Since in that-opinion we went
rather fully into the question of the rights acquired by the
transferee of a tax lien we deem no further discussion neces-
sary under your first question other than to say that in our
opinFon said Article 7345a la valid and by complying with its
provisions a person may at the request of a land owner pay
taxes delinquent on land owned by the latter and obtain a valid
transfer of the tax lien from whatever taxing authority may be
due the taxes. Your letter is accompanied by a form which your
office has promulgated for use in transferring tax liens. We
have examined that form and find that it complies fully with
the requirements of Article 7345a and its use therefore bears
our approval.
          It has been well established by the decisions of our
courts that the homestead is liable and may be foreclosed upon
not only for the taxes which are assessed upon it but also for
the penalties which the law prescribes in case of failure to
make payment of such taxes. City of SangAntonio v.Toepperwein
133 s.w.416, by the Supreme Court; Tate v. McGraw, 73 S.W. (2)
559; Stephens v. City of El Paso, 81 S.W. (2) 149. Accordingly
we answer your second question in the affirmative.
GRL:rw:hp                      Yours very truly,      Approved
Encl.
APPROVEDNOV 1, 1940        ATT~~lZEi~LKIFAS           ~~~:~~ee
/a/ Gerald C. 3iaun        By Glenn R. Lewis, Assistant by BWB
   ATTORNEY GENERAL OF TEXAS                           Chairman